DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on October 27, 2021 is acknowledged.  The traversal is on the ground(s) that Shin (EP3037276) and Hannig (EP 2722189) do not teach all the features of independent claim 1, specifically a carrier plate having the layer sequence claimed.  This is not found persuasive.
Hannig (EP 2722189) teaches a method for producing a decorated wall or floor panel having the method steps of providing a planar carrier, applying decorative pattern to at least one section of the planar carrier, and a wear and/or protective cover layer on the decorative pattern (Figure 1, [0007-0020, 0022-0044, 0051-0060]). Shin (EP 3037276) teaches a decorative panel consisting of three layers, the first and third layers are comprised of a first composition of glycol-modified PET and the second layer containing a mixture of glycol-modified PET, PET and a polyester, wherein the decorative panel has a moldability onto a number of surfaces and provides high scratch resistance after long periods of indoor use (Figure 1, [0013-0027, 0037-59]). It would have been obvious to one of ordinary skill in the art to utilize the three layer panel taught by Shin (EP 3037276) as the planar carrier of Hannig (EP 2722189) and to replicate the layer structure multiple times to provide enhanced moldability and durability over long periods of time.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 27, 2021.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2021, 08/03/2021, 01/22/2021, 03/20/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase “preferably selected from the group comprising chalk, non-asbestos silicate, preferably magnesium silicate, wood dust, expanded clay, volcanic ash, pumice, cellular concrete, in particular inorganic foams, cellulose or a blowing agent” is indefinite due to the use of “preferably” in lines 3 and 4 as well as “in particular” in line 5. The use of such exemplary language renders the claim indefinite as the scope of the claim is not clear. It is not clear what fillers are required by the claim or acceptable as different fillers appear after each recitation of “preferably” and after “in particular”. See MPEP 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1, 2, 3, 4, 5, 6 and 9 are rejected under 103 as being unpatentable over Frommherz et al. (US2016/0237696).
Regarding claim 1, Frommherz et al. teaches a multilayer decorative plastic web or board (decorative panel), as shown in Figure 6 reproduced below, comprising a multi-laminate layer structure of a carrier sheet (1) containing a resin impregnated paper (6, 7) on either side (carrier plate); an ink receiving layer (8; decorative layer) arranged thereon; and a transparent cover layer (5; wear protection layer) arranged thereon (Figure 6, [0022-0080]). 


    PNG
    media_image1.png
    205
    501
    media_image1.png
    Greyscale

The multi-laminate layer structure of a carrier sheet (1; layer B) containing a resin impregnated paper (6, 7; layer A) on either side comprising an A-B-A layer sequence, as the carrier sheet is comprised of a thermoplastic material, such as PET (second thermoplastic) and the resin impregnated paper (6, 7) are comprised of a paper layer impregnated with a thermoplastic resin such as PVC/polyester-based dispersion (first thermoplastic) ([0052-0057]). The transparent cover layer (5; wear protection layer) is 
The multilayer decorative plastic web or board (decorative panel) further comprises an edge profile shaped to enable installation by means of a click-joint or tongue and groove joint (corresponding locking means on at least two side edges) ([0027, 0079]). 
While Frommhertz et al. does not expressly teach that the multi-laminate structure of a carrier sheet (1; layer B) containing a resin impregnated paper (6, 7; layer A) on either side comprising an A-B-A layer sequence is repeated at least three times, such modification would have been obvious to one of ordinary skill in the art to duplicate the structure of Frommhertz et al. to provide a more durable multilayer decorative plastic web or board since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04(VI)(B))
Regarding claim 2, Frommherz et al. teaches all the limitations of claim 1 above, and further teaches that thickness of the multilayer decorative plastic web or board (decorative panel) ranges from 2mm to 8mm ([0078]), wherein the thickness includes the multi-laminate layer structure of a carrier sheet (1) containing a resin impregnated paper (6, 7) on either side (carrier plate); an ink receiving layer (8; decorative layer) arranged thereon; and a transparent cover layer (5; wear protection layer).
The range taught by Frommherz et al. overlaps the claimed range of 100m to 2000m (converts to 0.1mm to 2mm) at an endpoint. It is well settled that where the 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the endpoint of the thickness of the multilayer decorative plastic web or board (decorative panel) would be less than 2mm since the range taught by Frommhertz et al. also includes the ink receiving layer (8; decorative layer) and the transparent cover layer (5; wear protection layer). 
Regarding claims 3 and 4, Frommherz et al. teaches all the limitations of claim 1 above, and as previously stated, Frommherz et al. teaches that the carrier sheet (1; layer B) is comprised of a thermoplastic material, such as PET ([0044-0045]) (amorphous thermoplastic resin), which is the same materials disclosed by paragraph [0022] of the pre-grant publication of the instant application. Frommhertz et al. further teaches that the carrier sheet (1; layer B) comprises a filler at a preferable amount 15-40 wt. % based on the total weight of the carrier sheet ([0044-0045]), which would result in 60-85 wt.% of the carrier sheet (1; layer B) being the thermoplastic material such as PET. The range disclosed by Frommhertz et al. falls within the range of ≥10 wt.% and ≤100 wt. % recited by the claim 4. 
Regarding claims 5 and 6, 
Regarding claim 9, Frommhertz et al. teaches all the limitations of claim 1 above, and further teaches that thickness of the multilayer decorative plastic web or board (decorative panel) ranges from 2mm to 8mm ([0078]).
While the reference does not expressly teach that the layer thickness of the carrier sheet (1; layer B) is between 100% to 3000% the thickness of the resin impregnated paper (6, 7; layer A), such a modification would have been obvious to one of ordinary skill in the art based upon the desired properties of the resultant multilayer decorative plastic web or board. Frommhertz et al. teaches that the carrier sheet (1; layer B) is referred to as a support board, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thickness of the carrier sheet (1; layer B) be as thick as (100%) or thicker (up to 3000%) than the resin impregnated paper (6, 7; layer A) based on how much support is required for the resultant multilayer decorative plastic web or board.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Frommherz et al. (US2016/0237696) in view of Shin et al. (EP 3037276, cited on IDS and ISR).
Regarding claims 7 and 8, 
Shin et al. teaches a decorative sheet comprising an intermediate layer between a top surface and rear surface layer, wherein PETG is used in the layers to impart printability to the surfaces while also being environmentally friendly ([0039-0058]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize PETG as taught by the decorative sheet of Shin et al. in the resin impregnated layers (6, 7; layer A) of the decorative sheet taught by Frommhertz et al. in a small amount to improve the printability of the layers as well as providing an environmentally safe material for the layers. 

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lombaert et al. (US 2017/0058537).
Regarding claims 1 and 5, Lombaert et al. teaches a decorative panel, comprising a translucent or transparent wear layer (11; wear protection layer), a printed décor layer (12,13; decorative layer) comprised of a plastic film layer (13) comprising printing (12), and a carrier plate comprised of multilayer sandwich structure. a reinforcement layer (15, 22; layer B) is sandwiched between two thermoplastic layers (14’, 14”, 15’, 15”; layer A) in both the top layer (1) and the substrate layer (2) (Figure 1, [0024-0051, 0061]).

    PNG
    media_image2.png
    215
    366
    media_image2.png
    Greyscale

The decorative panel further comprises connection means or attachments means for laterally connecting two panels next to one another ([0035-0042]). 
The multilayer sandwich structure is comprised of a repeating layer structure including a reinforcement layer (15, 22; layer B) is sandwiched between two thermoplastic layers (14’, 14”, 15’, 15”; layer A) (Figure 1, [0024-0051, 0061]). The reinforcement layer (15,22; layer B) is comprised of a foamed material such as PVC, polyvinyl dichloride, polyvinyl butyrate, polyvinyl acetate, polyurethane (second thermoplastic resin) and can further comprise a filler such as chalk ([0028-0033]). The thermoplastic layers (14’, 14”, 15’, 15”; layer A) formed on either side of the reinforcement layer (15,22; layer B) are comprised of glass fibers in a thermoplastic matrix (first thermoplastic) such as PVC, polypropylene, polyester, polyurethane, polyamide ([0045-0051]). 
Lombaert et al. teaches that the one or more reinforcement layers are intended to improve the stiffness and dimensional stability of the panels, as well as improved acoustical and/or thermal insulating properties ([0028-0031]). While Lombaert et al. teaches a thermoplastic/reinforcement/thermoplastic layer structure (A/B/A) that is repeated twice (N=2), the reference does not explicitly teach that the layer structure is repeated at least three times (N=3), which is the minimum recited by the claims. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the repeating layer structure of thermoplastic/reinforcement/thermoplastic layer taught by the decorative panel of Lombaert et al. to have at least one additional thermoplastic/reinforcement/thermoplastic layer structured added thereto in order to 
Regarding claim 2, Lombaert et al. teaches all the limitations of claim 1 above and further teaches that the top layer and the substrate layer including the thermoplastic/reinforcement/thermoplastic layer structure (A/B/A) has a thickness of between 1.0 mm and 5.0 mm ([0043]), which overlaps the claimed range of 100 to 2000m (0.1-2mm). It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05(I)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785